Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 6 November 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     dear general
                     philad. 6 novr 1783
                  
                  I hope your excellency will not be displeased with the liberty I take of sending to you the inclosed letter to Congress for Capt. Castaing and of requesting you would be so good as to forward it in a proper time, if you do not think it improper.  I did not propose at first to trouble you about this affair; but while I was preparing my application, I heard of the sudden and unexpected dissolution of Congress—in this Circumstance when I am going to france, when Capt. Castaing Remains without support, I have Recourse to your Excellency’s goodness—the Reasons you had dear general, during the war for being averse to such Recommendations do not exist now and the favour I ask absolutely indifferent to america may be usefull to Cap. Castaing in his Country.  the support which your Excellency will be pleased to give to my Request shall make me exceedingly happy because it will probably assure the succès of a demand which I have much at heart, and because it will be a new proof of that goodness towards me which has attached me till now To america.  I have the honour to be with the greatest Respect and attacht your Excellencys the most obedient and humble servant
                  
                     duportail
                  
               